DETAILED ACTION
RE: Ruker et al.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	Claims 1-2, 9-10, 15, 17-20, 23-25 and 27 are pending. Claims 3-8, 11-14, 16, 21-22, 26 and 28-30 are canceled. Claims 9-10, 15, 17-19, 24 and 27 have been withdrawn from consideration. Claim 1 has been amended.
4.	Claims 1-2, 20, 23 and 25 are under examination.

Sequence Listing 
5.	The sequence listing filed on 11/12/2021 is acknowledged and entered. 

Rejections Withdrawn
6.	 The rejection of claims 1, 2, 20, 23 and 25 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gegg et al (WO 2006/036834A2, Pub. Date: 4/6/2006, IDS submitted on 6/15/2018) is withdrawn in view applicant’s amendment to the claims.

8.	The nonstatutory obviousness-type double patenting (ODP) with claim 29 of U.S. Patent No. 9,133,274 is withdrawn in view of applicant’s amendment to the claims.
9.	The rejection of claims 1-2, 20, 23 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment to the claims and persuasive arguments. 

Rejections Maintained
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-2, 20, 23 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,045,528. 

13.	Claims 1-2, 20, 23 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,385,118 (previous claims 1-10 of copending Application Nos. 15/476,029). 
14.	Claims 1, 2, 20, 23 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,084,868 (previous 1-9 of copending Application No. 16/386,067). 
15.	Nonstatutory obviousness-type double patenting (ODP) with other applications:
Claims 1-30 of U.S. Patent No. 9,255,149 
The response states that Applicant traverses each of the above nonstatutory obviousness-type double patenting rejections, but will consider filing terminal disclaimers upon the indication of allowable subject matter. 
Because applicant did not specifically argue the rejections, the rejections are maintained for the reasons set forth in the office actions mailed on 2/15/2018 and 12/28/2020.
	
	Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Applicant’s arguments:
The response states that instant claim 1 focuses on a scaffold which comprises the immunoglobulin fold of a human IgG1 antibody CH3 constant domain, as opposed to an immunoglobulin fold of another antibody constant domain. Claim 1 requires changes relative to wild type IgG1 antibody CH3 constant domain. The sequence listing discloses that SEQ ID NO:33 is the synthetic peptide amino acid sequence of construct for CH3+5 library. An alignment of the amino acid sequence of construct for CH3+5 library (SEQ ID NO:33) with the amino acid sequence of the CH3 domain of a human IgG1 Fc fragment (SEQ ID NO:21) used as the basis for the construction of the CH3 library is shown below:

    PNG
    media_image1.png
    84
    652
    media_image1.png
    Greyscale

Applicant's specification describes how residue changes at the AB or EF structural loop may provide novel solvent accessible surfaces. For example, the above amino acid sequences show specific residues (designated "X") which can be an amino acid different from the amino acid that is present normally in the AB and EF structural loops of the CH3 domain or an amino acid insertion , each continuous sequence is formatted into 2 parts due to spacing limitations on the page. Thus, the recitation of 

    PNG
    media_image2.png
    530
    697
    media_image2.png
    Greyscale


The above alignment illustrates that positions 19-21 of SEQ ID NO:33 correlate with positions 17-19 of SEQ ID NO:21 (wild type IgG1 CH3), positions 73-75 of SEQ ID NO:33 correlate with positions 71-73 of SEQ ID NO:21 (wild type IgG1 CH3), positions 83-84 of SEQ ID NO:33 correlate with positions 76-77 of SEQ ID NO:21 (wild type IgG1 CH3), positions 76-80 of SEQ ID NO:33 represent insertion(s) between positions 73 and 

Response to arguments:
Applicant’s arguments have been carefully considered but are not persuasive because claim 1 does not set forth a connection between the claimed polypeptide and SEQ ID NO: 33. Part (i) of claim 1 recites “comprising up to 5 amino acid residue changes relative to the amino acid residues of the corresponding wild type IgG1 antibody CH3 constant domain. Thus the modifications are relative to the wild type IgG1 antibody CH3 constant domain. In claim 1, SEQ ID NO:33 is neither the wild type human IgG1 antibody CH3 constant domain, nor the claimed polypeptide. Therefore, referring to the positions of SEQ ID NO:33 in part (ii) renders the claim indefinite. 

I. 		Amending part ii) of claim 1 to recite “said antibody CH3 domain comprises a solvent accessible surface comprising at least three of said residue changes at positions 17-19, or at positions 71-73 and 76-77 of SEQ ID NO:21 (wild type human IgG1 CH3 domain) or at least four of said residue changes at positions 71-73 and 76-77 of SEQ ID NO:21” or 
II. 		Amending part i) of claim 1 to recite: “said antibody CH3 constant domain comprises at least six structural loops, said antibody CH3 constant domain comprising one structural loop region comprising 
amending part ii) of claim 1 to recite “wherein said CH3 constant domain comprises SEQ ID NO:33, and a solvent accessible surface comprising at least three residue changes at positions 19-21, or at positions 73-80 and 83-84 of SEQ ID NO:33 or at least four residue changes at positions 73-80 and 83-84 of SEQ ID NO:33”.  

New Grounds of Rejection
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

19.	Claims 1, 2, 20, 23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/692,220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-26 of copending Application No. 16/692,220 (reference application) disclose an isolated nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop (positions 17- 19 of SEQ ID NO:1), the CD loop (positions 44 - 47 of SEQ ID NO:1), and the EF loop (positions 71 -73 and 76-77 of SEQ ID NO:1), wherein said scaffold comprises an amino acid sequence which is at least 85% identical to amino acids 1-104 of SEQ ID NO: 1; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at 
	 
Conclusion
20.	No claims are allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/HONG SANG/Primary Examiner, Art Unit 1643